Citation Nr: 9917766	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  95-16 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 40 
percent disabling, to include the issue of a total rating 
based on individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated in January 1994, the RO confirmed and continued 
the 20 percent evaluation then in effect for the veteran's 
service-connected low back disability.  Based on the receipt 
of additional evidence, including the report of a Department 
of Veterans Affairs (VA) examination conducted in August 
1995, the RO, in a rating decision dated in October 1995, 
assigned a 40 percent evaluation for degenerative joint 
disease of the lumbar spine, 
effective February 1993.  The veteran continued to express 
disagreement with the assigned rating.  When this case was 
before the Board in February 1999, it was remanded in order 
to afford the veteran the opportunity to testify at a 
hearing.  That was accomplished in April 1999.  The case is 
again before the Board for appellate consideration.

The Board notes that private physicians have indicated in 
various statements that the veteran is unable to work.  The 
veteran testified to this effect at the hearing before the 
undersigned in April 1999.  Clearly, he has raised the issue 
of entitlement to a total rating based on individual 
unemployability due to his service-connected low back 
disability.  Although this matter was not considered by the 
RO, in light of the ultimate determination, no prejudice to 
the veteran will result and the Board finds that it may 
appropriately adjudicate this issue at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 6-69, 61 
Fed.Reg. 66749 (1996).

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 




FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. Service connection is in effect for degenerative joint 
disease of the lumbar spine.

3. The veteran's low back disability is manifested by severe, 
painful limitation of motion, decreased sensation and no 
reflexes in the knees or ankles.  

4. The veteran's low back disability is productive of 
pronounced impairment.

5. The veteran has work experience as a dentist.

6. He has not been gainfully employed for years.

7. The veteran's service-connected arthritis of the lumbar 
spine is of such severity as to prevent him from engaging 
in substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1. The criteria for a 60 percent evaluation for degenerative 
joint disease of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5292, 5293 
(1998).

2. The veteran's service-connected disability renders him 
unemployable.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.342, 4.16 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected low back 
disability and its affect on his ability to work that are 
within the competence of a lay party to report are sufficient 
to conclude that his claims are well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629; Espiritu v. Derwinski,      2 
Vet. App. 492 (1992).  No further development is necessary in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual background 

The service medical records show that the veteran sustained a 
fracture of the right transverse processes of the first, 
second, third and fourth lumbar vertebrae in February 1945 
when his plane ditched on return from an operational mission.  
On the discharge examination in December 1945, it was noted 
that the veteran had been hospitalized for 10 weeks following 
the lumbar fracture.  No musculoskeletal defects were noted 
on examination in December 1945.  

The veteran was afforded an orthopedic examination by the VA 
in March 1947.  It was noted that the veteran had fair 
posture, with normal spine motion.  There was no scoliosis.  
Straight leg raising was possible to 85 degrees on each side, 
and was said to cause some low back tightness.  Sacroiliac 
tests were negative.  There was mild tenderness.  The 
diagnosis was irregularity of the left transverse process of 
the second, third and fourth the lumbar vertebrae, with 
essentially negative clinical findings.  

Based, in part, on the findings summarized above, the RO, by 
rating action dated in April 1947, granted service connection 
for limitation of motion of the lumbar spine and assigned a 
10 percent evaluation.  This rating remained in effect for 
many years.

The veteran was afforded an orthopedic examination by the VA 
in June 1991.  He complained of low back and right leg pain 
following trauma to the lumbar region in 1945.  It was 
indicated that the right leg pain involved the thigh and 
knees with an occasional "burning" sensation of the right 
thigh.  It was indicated that the right leg was occasionally 
numb.  An examination revealed a mild decrease in sensation 
in the bilateral L5 distribution.  There was normal heel/toe 
gait.  No paraspinal spasm was noted.  The assessment was 
that the veteran was moderately disabled due to pain and 
probable spinal stenosis.  It was indicated that whether this 
was related to the old trauma was unknown, as the extent of 
the prior injury was not discernible without the old X-rays.  
The examiner commented that since the pain developed 
immediately after the injury, it appeared to be related to 
the present condition.  

In a rating decision dated in August 1991, the RO 
recharacterized the veteran's service connected disability as 
degenerative disc of the lumbar spine and assigned a 20 
percent evaluation pursuant to the provisions of Diagnostic 
Codes 5010 and 5292 of the VA's Schedule for Rating 
Disabilities.  

In a statement dated in November 1992, E.L., M.D., noted that 
he had seen the veteran periodically over the past several 
years for severe recurrence of pain in his low back.  He had 
been last seen earlier that month for severe pain in the low 
back and both lower extremities.  It was noted that the 
veteran was unable to stand erect and had a list as he 
walked.  All back motions were markedly limited and painful.  
It was reported that this episode was typical of many 
episodes the veteran had been having recently which came on 
despite attempts on his part to maintain his range of motion 
and undertake a gentle exercise program.  Efforts along those 
lines had proven to be counter-productive.  The examiner 
noted that the veteran had been having increasing episodes 
with increasing severity in the past several years.  Magnetic 
resonance imaging of the lumbar spine in February 1992 showed 
degenerative changes in the three lower lumbar intervertebral 
disks with some lateral herniation.  The physician commented 
that the veteran was retired from active dental practice 
because of his inability to continue because of due to 
physical pain.  Even so, he continued to be intermittently 
acutely disabled and at all times with some chronic pain.  
The pain appeared to be progressive and more frequently 
associated with episodes of acute disability.   

In December 1992, F.L.E., M.D., wrote that the veteran had 
been having more pain in the back over the past 1-1/2 years.  
He was also having pain radiating into the anterior thighs 
and into the calves and feet.  On examination, range of 
motion of the low back was remarkably restricted.  The 
veteran could flex and extend only a few degrees.  Knee jerks 
were present with reinforcement only.  Ankle jerks were 
absent, even with reinforcement.  It was felt that the 
veteran's symptomatic and objective deterioration was on the 
basis of a progressing spondylosis of the lumbosacral spine.  

On VA examination of the spine in April 1993, it was noted 
that the veteran had a mild kyphosis.  No spasm was noted.  
There was tenderness of the paraspinal muscles in the lumbar 
area.  Forward flexion was to 90 degrees; backward extension 
to 0 degrees; lateral flexion was to 10 degrees, bilaterally; 
rotation to the left was to 10 degrees; and rotation to the 
right was to 5 degrees.  It was reported that there was pain 
with attempts to back extension, rotation and lateralization.  
The pain was most severe with extension.  He had mild to 
moderate pain with extreme flexion.  The veteran described 
decreased sensation to light touch and pinprick over the 
anterior lateral surface of both thighs.  Deep tendon 
reflexes of the right patella were decreased compared with 
that of the left.  The veteran exhibited a mild weakness of 
both lower extremities, but was inconsistent and ambulation 
was not affected.  The diagnoses were chronic low back pain; 
limited range of motion of the lumbar spine; and rule out 
radicular pain of the right lower extremity.  

Dr. E.L. submitted statements dated in June 1994 and May 
1995.  In the more recent statement, he noted that the 
veteran had been reexamined in May 1995.  The veteran had 
complaints of continuing severe low back pain, which at times 
was exacerbated to the point where he was bent over and could 
not stand erect.  There were times when the condition seemed 
to improve somewhat, but never to the point where the veteran 
was able to be normally active or even close to that.  The 
examiner stated that the veteran had been forced to stop his 
occupation as a dentist.  On examination, the veteran had a 
shuffling gait.  He stood erect with difficulty and 
complained of severe low back and bilateral lower extremity 
pain, although his pain was primarily in the low back.  He 
had marked localized tenderness in both lumbosacral regions 
extending into the lower lumbar areas where the muscles were 
tight.  On spinal flexion, with difficulty, the veteran's 
fingertips reached to the knee level.  The examiner stated 
that this was 25 percent of normal.  Lateral bending to 
either side was markedly restricted, being no more than 10 to 
15 percent of normal.  Extension was 0.  The veteran reached 
the correct position with difficulty.  The physician noted 
that the veteran had no reflexes in both lower extremities 
and had not had any for many years.  Based on his 
examinations over the years, the examiner did not have any 
doubt that the veteran's condition was worsening.  He stated 
that the veteran was disabled and had severe pain and 
disability associated with this.  

The veteran was again afforded a VA orthopedic examination in 
August 1995.  It was noted that the veteran had a stooped, 
forward flexed posture.  No fixed deformity was noted.  The 
musculature of the back was normal.  Forward flexion was to 
30 degrees; backward extension was to 0 degrees; lateral 
flexion was to 20 degrees, bilaterally; and rotation was to 
30 degrees, bilaterally.  There was pain on forward flexion.  
It was also noted that the veteran had no reflexes in either 
knee or ankle.  There was decreased sensation in the right 
foot and the anterior right thigh.  It was reported that 
magnetic resonance imaging of the lumbosacral spine showed no 
stenosis or herniation.  The diagnosis was a lumbar 
arthritis.  

By rating decision dated in October 1995, the RO increased 
the evaluation assigned for the veteran's service connected 
degenerative joint disease of the lumbar spine from 20 
percent to 40 percent, effective February 1993.  

During a hearing before the undersigned at the RO in April 
1999, the veteran submitted statements from two physicians 
dated from August 1988 to December 1998.  Some of the 
statements were previously of record.  In his December 1998 
letter, Dr. L. indicated that the veteran had been seen on 
several occasions each year since 1994.  There had been a 
slow and steady progression of his complaints and disability.  
The physician noted that the veteran had been forced to 
retire from his profession as a dentist and had been unable 
to return to that.  The veteran's major complaints were pain 
in the low back radiating into both lower extremities, 
decreased ability to ambulate, and increasing pain with 
inability to sleep due to pain.  Overall, the veteran's 
condition had shown steady deterioration.  The examiner noted 
that the veteran had been seen in a pain clinic in 1997 and 
given multiple spinal injections and multiple medications.  
The net result was a lack of improvement and, indeed, 
aggravation of the condition.  At the present time, the 
veteran was able to ambulate only a very short distance, less 
than one block.  He had to stop due to pain in his back and 
legs.  The veteran walked with an antalgic, bilateral 
painful, stilted and somewhat awkward gait.  His low back 
motions were markedly diminished in all directions.  The 
veteran had been areflexic in the lower extremities for many 
years and this condition persisted.  The examiner commented 
that the veteran had evidence of a lumbar stenosis condition 
which probably would be amenable to surgery, but the veteran 
did not wish to undergo this treatment.  He showed steady 
deterioration in his ability to maintain activity and had 
been forced to retire as a result of his disability.  

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  Diagnostic Code 5292.

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome which is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Where severe; recurring attacks, 
with intermittent relief, a 40 percent evaluation is 
assignable.  Diagnostic Code 5293.

A 100 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  A 60 percent rating is assignable for ankylosis at a 
favorable angle.  Diagnostic Code 5286 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. For the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints.  The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1998).

The record demonstrates that the veteran has significant 
limitation of motion of the lumbar spine.  In addition, it is 
readily apparent that he has neurological symptoms associated 
with his low back disability.  In this regard, the Board 
notes that he has no reflexes in the knees of ankles.  These 
findings are confirmed by the reports from the veteran's 
private physicians.  In this regard, in his statement of 
December 1998, Dr. L. commented that the veteran's ability to 
walk was quite limited by back and leg pain.  He added that 
the veteran's low back disability was progressive in nature.  
In light of the clinical findings, the Board believes that 
the veteran's low back disability is most appropriately 
evaluated pursuant to the provisions of Diagnostic Code 5293.  
Given the severe limitation of motion, the pain the veteran 
experiences and the absence of reflexes in the lower 
extremities, the Board concludes that a 60 percent evaluation 
is warranted.  The Court has held that when a Diagnostic Code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, in the absence of evidence of ankylosis of the 
entire spine, there is no basis on which a rating in excess 
of 60 percent is warranted.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board further notes that the Board is bound 
in its decisions by the regulations, the Secretary's 
instructions and the precedent opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 1991).  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regards to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991), 
57 Fed. Reg. 2317 (1992).

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
See 38 C.F.R. §§ 4.1, 4.15 (1998).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes if difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. 4.16(a) (1995).  Van Hoose v. Brown, 4 Vet. App. at 
363.

As noted above, the veteran has been granted service 
connection for degenerative joint disease of the lumbar 
spine.  In this case, with a 60 percent evaluation now in 
effect for this disability, the veteran meets the schedular 
requirements of 38 C.F.R. § 4.16(a).  It is significant to 
note that the only medical opinions of record concerning the 
veteran's ability to work are from his private physicians and 
are to the effect that he cannot work.  His low back 
disability is of such severity that he is unable to stand for 
long periods of time.  Accordingly, the weight of the 
evidence supports the claim for a total rating based on 
individual unemployability due to service-connected 
disability.  In the absence of evidence to the contrary, the 
Board concludes that the veteran's service-connected low back 
disability renders him unemployable.  


ORDER

A rating of 60 percent for degenerative joint disease of the 
lumbar spine is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.  A total 
rating based on individual unemployability due to service-
connected disability is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

